ME. JUSTICE FREEBOURN:
(dissenting).
I believe the judgment of the lower court should be affirmed.
Under the law and evidence the wife, prior to her husband’s death, had a one-half interest in the Montana property because bought by the husband with community funds. Under section 161a, Civil Code of California, that interest was “present,” “existing,” and “equal.”
The view now generally prevailing is that the wife has a vested interest equal in legal dignity to that of the husband in community property. See Vol. 8, Minn. L. Rev., p. 579 (Kirkwood), and authorities cited at the bottom of page 590.
At the same time the superior powers of management and control of the community property vested in the husband, by the California statutes, are held by him in a representative capacity only. See Poe v. Seaborn, 1930, 282 U. S. 101, 112-113, 51 S. Ct. 58, 75 L. Ed. 239, 244, and Vol. VII, So. Cal. L. Rev., p. 1, 16 (Kirkwood).
So that when the husband purchased the Montana property with community funds he acted as agent of and trustee for his wife as to her one-half interest in such property.